DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nawano et al (U.S. Pub. 2016/0152030)
Regarding claim 1, a liquid ejection apparatus comprising a liquid ejection head (20) configured to extend in a width direction (line printer) that intersects a transport direction of a medium and eject liquid from a plurality of nozzles constituting a plurality of nozzle groups to the medium (Figure 1; Paragraphs 0034, 0127)
A plurality of caps configured to cover the plurality of nozzle groups (Figure 1; Paragraphs 0054-0057)

The liquid ejection head is configured to execute a first idle ejection for ejecting liquid from the plurality of nozzles constituting the plurality of nozzle groups to the plurality of caps and a second idle ejection for ejecting the liquid from the plurality of nozzles constituting the second nozzle group and the third nozzle group to the second cap group and the third cap group (Paragraphs 0071, 0096-0097, 0110; selective cleaning drives the suction mechanism)
Regarding claim 4, a discharge mechanism that discharges the liquid in the plurality of caps, wherein the second idle ejection is executed after the liquid is discharged from the plurality of caps by the discharge mechanism (Paragraphs 0054-0057, 0071, 0096-0097, 0110; selective cleaning drives the suction mechanism).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawano et al (U.S. Pub. 2016/0152030) in view of Mizuno et al (U.S. Pub. 2017/0173962)
Regarding claim 2, Mizuno discloses an amount of liquid ejected from one nozzle during one idle ejection is larger than an amount of liquid ejected from one nozzle during another idle ejection (Paragraph 0086)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mizuno into the device of Nawano, for the purpose of executing a cleaning on higher viscosity of ink

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawano et al (U.S. Pub. 2016/0152030) in view of Horade (U.S. Pub. 2018/0244065)
Regarding claim 3, Horade discloses a cycle at which the second idle ejection is performed is set to be longer than the cycle at which the first idle ejection is performed (Paragraph 0109)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Horade into the device of Nawano, for the purpose of executing a cleaning on higher viscosity of ink

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawano et al (U.S. Pub. 2016/0152030) in view of Shindo et al (U.S. Pub. 2014/0240395)
Regarding claim 9, Shindo discloses a liquid ejection head configured to eject black ink and a color ink different from black ink; wherein an amount of the black ink ejected from one nozzle is larger than an amount of color ink ejected from one nozzle (Paragraph 0060)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Shindo into the device of Nawano, for the purpose of properly flushing the black ink which is easier to dry as compared with the color inks of dye inks

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 2, 2021